MEMORANDUM **
Gerardo “Gordo” Navarro Estrada appeals his 70-month sentence for two counts of using a communication facility in furtherance of drug trafficking, 21 U.S.C. § 843(b). He argues that he had ineffective assistance of counsel at his sentencing hearing. We find that all of Estrada’s alleged errors by his defense counsel lack merit. His defense counsel made a reasonable effort to present a strong case for downward departure. He called Estrada’s mother as a witness, provided the court with 14 declarations of Estrada’s friends and family, and proffered the testimony of an investigator to counter some of the government’s allegations. His performance did not fall below an “objective standard of reasonableness.” Strickland v. Washington, 466 U.S. 668, 688, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
The district court’s sentencing is AF-. FIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.